Citation Nr: 0420478	
Decision Date: 07/28/04    Archive Date: 08/04/04	

DOCKET NO.  99-17 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968 and January 1970 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  With the exception of the Board's 
action to reopen the veteran's claim of service connection 
for a seizure disorder, the substantive aspect of that claim 
will be remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a seizure disorder having been 
denied in March 1970 and May 1977, in September 1994, the RO 
found that the veteran had not submitted new and material 
evidence sufficient to reopen a claim for service connection 
for a seizure disorder and that claim was not reopened; the 
veteran was notified of the decision and his appellate 
rights, but he did not appeal.

2.  Evidence received since the time of the last final denial 
of the claim in September 1994 includes service medical 
records revealing that the veteran had a likely seizure 
during service in 1971, both private and VA medical opinions 
as to whether the veteran's current seizure disorder was 
causally related to service, and medical journal literature, 
all of which was not previously physically of record and 
which is directly relevant to the veteran's claim.  


CONCLUSION OF LAW

Evidence received since the September 1994 RO decision 
denying service connection for a seizure disorder is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Insofar as the decision issued constitutes a complete grant 
of the benefit sought, so far as reopening the veteran's 
claim and remanding this issue for additional evidentiary 
development, the Board need not address the question of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  

To reopen a claim which has been denied by a final decision, 
a claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers, which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The veteran's initial claim for service connection for a 
seizure disorder was first denied by the RO in March 1970 
after the expiration of his first enlistment.  The veteran's 
next claim for service connection for a seizure disorder was 
denied by the RO in May 1977 following the veteran's second 
enlistment.  The veteran tried to reopen on several later 
occasions and this claim was last denied in a final rating 
decision which found that he had failed to submit new and 
material evidence in September 1994.

The rating decision now on appeal issued in March 1997 simply 
treated the issue as a claim for service connection for a 
seizure disorder.  Although the subsequently issued statement 
of the case in May 1998 did include a recitation of 38 C.F.R. 
§ 3.156, neither the rating decision on appeal or any of 
multiple statements of the case include any analysis of 
whether there is new and material evidence sufficient to 
reopen the issue now on appeal.  The Board will now do so.

Without describing the evidence that was already on file at 
the time of the last final denial of service connection for a 
seizure disorder in September 1994, the Board finds that 
evidence submitted since that time is new and is certainly 
material to the veteran's claim.  Following the last final 
denial of this claim in September 1994, additional service 
medical records were discovered which first demonstrated that 
the veteran actually sustained a likely seizure, referred to 
as an idiopathic seizure disorder, in July 1971, during his 
second period of active service.  Also received since the 
last final denial in September 1994 is a private medical 
opinion provided by R.F. Garcia, M.D., in August 1998, who 
opined that the veteran's seizure disorder was likely 
causally related to a high fever that he sustained during his 
first enlistment.  In February 1999, a VA physician opined 
that the veteran's current seizure disorder was not related 
to a high fever he had during his first enlistment.  

The veteran also submitted copies of medical journals 
describing seizure disorders generally, which include 
discussion of causal relationships between seizure disorders 
and high fevers, among other things.  None of this evidence 
was on file at the time of the last final denial in September 
1994 and it is thus all new evidence.  Additionally, all of 
this evidence is certainly material to the veteran's claim in 
that it is relevant and probative of the causal relationship 
of a currently manifested seizure disorder and incidents of 
military service.  As new and material evidence has been 
received, the veteran's claim must be reopened.  This 
evidence need not result in a probable allowance of the claim 
but only must contribute to a more complete evidentiary 
record.  



ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for a seizure disorder and, to 
this extent, the appeal is granted.






REMAND

A private medical report from Paul E. Northrop, M.D., in 
November 1969 notes the veteran's contention that a seizure 
disorder might be causally related to pneumonia with a high 
fever that he suffered during his first enlistment.  The 
doctor wrote that, "I suppose that it is possible that these 
two problems could have been related."  

In August 1998, Dr. Garcia wrote that it was more likely than 
not that the veteran's seizure disorder was secondary to the 
high fever incident that the veteran suffered while in 
service.  

The VA examination report of February 1999 was to include a 
review of the veteran's claims folder.  Although this report 
refers to a review of records, it states under "chief 
complaint" that the source of information for the 
examination was the veteran.  When initially completed, this 
report failed to include the requested opinion and it was 
apparently returned to the physician who then noted that the 
veteran's seizures were not related to the fever he had in 
service in April 1967.  This opinion, like the other, lacks 
any medical rationale.  

The Board finds it necessary to again refer the veteran's 
claims folder to a physician who has had no previous contact 
with him who is competent in the field of neurology and/or 
seizure disorders for a thorough review and the production of 
an opinion consistent with 38 U.S.C.A. § 5103A(d)(2).  

For these reasons, the case is REMANDED to the RO for the 
following action:  

1.  The RO should ensure compliance with 
VCAA's duties to notify and assist the 
veteran.  

2.  Then, the RO should arrange for a VA 
neurological examination to determine the 
nature and etiology of the veteran's 
seizure disorder.  All indicated tests 
and studies should be conducted.  The 
examiner must review the veteran's claims 
folder.  The examiner must provide an 
opinion as to whether the veteran's 
seizure disorder was caused by his fever 
in service.  If not, the examiner must 
provide an opinion as to whether the 
evidence on file "clearly and 
unmistakably" shows that a seizure 
disorder was incurred by the veteran 
prior to a period of active military 
service.  If so, the examiner must 
provide an opinion as to whether the 
seizure disorder underwent a permanent 
increase in severity of symptoms beyond 
ordinary progress.  

3.  After completing the above 
development, the RO should again address 
the claim pending appeal.  In addressing 
this claim, the RO's attention is 
directed to VA General Counsel 
Precedential Opinion 3-2003 which 
specifically addresses requirements for 
rebutting the presumption of sound 
condition.  If the decision is not to the 
veteran's satisfaction, he and the 
representative must be provided with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with all appellate 
procedures.  The veteran need do nothing 
until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



